FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30309

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00476-MO-1

       v.
                                                 MEMORANDUM *
ED NEEDLES,

              Defendant - Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted December 31, 2012 **

Before: FISHER, PAEZ and CLIFTON, Circuit Judges.

      Ed Needles appeals the order of the district court revoking his probation.

We have jurisdiction under 28 U.S.C. § 1291, we review for an abuse of discretion

and we affirm.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     Needles’ argument that he was not in violation of the terms of his

probation because he had an approved plan of operation constitutes an

impermissible collateral attack on his conviction. See United States v. Simmons,

812 F.2d 561, 563 (9th Cir. 1987) (“[A]n appeal from a probation revocation is not

the proper avenue for a collateral attack on the underlying conviction.”). We

therefore decline to entertain this argument.

      2.     The condition of probation requiring Needles to remove all property

from Forest Service lands within 30 days was not impermissibly vague. The

record shows that the condition applied to all property owned by Needles and his

partners, and that he was aware of the full scope of the condition. The condition

was sufficiently specific. See 18 U.S.C. § 3563(d); United States v. Soltero, 510

F.3d 858, 866 (9th Cir. 2007) (per curiam).

      3.     We also reject Needles’ argument that he was required to remove

property that he neither owned nor controlled. First, although Needles asserts that

the property belonged to Arthur Sappington, he has not presented any admissible

evidence to that effect. He instead relies on hearsay statements by his attorney.

Second, even if the property was “owned” by Sappington, Needles has not

presented any evidence that he lacked authority to remove it. Finally, the district




                                          2
court did not impose a duty on third parties; United States v. Sweeney, 914 F.2d

1260, 1263 (9th Cir. 1990), is therefore inapplicable.

      AFFIRMED.




                                          3